COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 MILLENNIUM BODY ARMOR, INC.,                    §
 AND MILLENNIUM ARMOUR                                           No. 08-08-00132-CV
 CORPORATION,                                    §
                                                                    Appeal from the
                   Appellants,                   §
                                                              116th Judicial District Court
 v.                                              §
                                                                of Dallas County, Texas
 MCCOY WEAVER WIGGINS                            §
 CLEVELAND ROSE RAY, PLLC AND                                    (TC# DC-06-12493)
 THORP, CLARKE & NEVILLE, P.A.,                  §

                   Appellees.

                                  MEMORANDUM OPINION

       Pending before the Court is an agreed motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a)(2). The parties represent to the Court that they have settled all matters in

controversy in the underlying suit, and are in agreement that the appeal should be dismissed.

Further, the parties request that the appeal be dismissed with prejudice, and that the costs be

assessed against the party incurring the same. See TEX .R.APP .P. 42.1(d). After considering the

cause on the parties’ motion we conclude that the motion should be granted. Accordingly, the

appeal is hereby dismissed with prejudice, with each party bear his or her own costs.


September 18, 2008
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.